[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                             No. 10-14998                 APR 25, 2011
                                                           JOHN LEY
                         Non-Argument Calendar               CLERK
                       ________________________

                   D.C. Docket No. 1:09-cv-02206-TWT

CURTIS WILLIAMS,

                                                     Plaintiff - Appellant,

                                  versus

GWINNETT COUNTY PUBLIC SCHOOLS,
GEORGANN EATON,

                                                     Defendants - Appellees.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (April 25, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      Curtis Williams appeals the summary judgment in favor of the Gwinnett

County Public Schools and Georgann Eaton and against Williams’s complaint of

retaliation for speech protected by the First Amendment and discrimination in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3(a), and

the Americans with Disabilities Act, id. §§ 12101–12213. The district court ruled

that Williams’s speech did not involve a matter of public concern and that

Williams’s complaint of discrimination based on race, gender, and disability was

untimely. We affirm.

      In 2007, Gwinnett County Public Schools hired Williams at Sweetwater

Elementary School as a “stellar substitute teacher.” In 2008, Williams met with

the principal of Sweetwater, Georgann Eaton, to discuss four instances in which

he had made inappropriate comments to students and staff. On February 25, 2009,

Eaton gave Williams an interim performance rating of satisfactory.

      The school administered a program called Read 180 that used therapy dogs

as part of the curriculum and, on March 13, 2009, Williams emailed to faculty and

staff a four-page essay criticizing the program and its director. In the essay, which

Williams titled “My Life is not a Life of Dogdom,” he berated an unnamed staff

member for acting “selfish[ly]” by bringing a dog into the school cafeteria,

discussed his severe allergy to dog dander and the “compromise” reached in his

                                          2
marriage in which his wife donated her German Shepherds to a drug detection

agency, and urged the staff member to respect persons in her “community” by

“keep[ing] [dogs] where they belong, in their natural habitats (at home, in shelters,

with breeders, etc.).” Williams stated that persons “are not subject to animal

authority nor those who place the life, safety, and sanctity of dogs above ours.”

Williams asked the staff member to balance her “need to rescue animals (dogs

specifically),” “subject[] others to [her] fetish,” and right to “walk [her] dogs

(unquestioned) . . . around the school” with her responsibility to “care about

faculty, staff and students” who might be allergic to dogs. In closing, Williams

asked the staff member to “respect . . . the fact that [Williams’s] rights to eat, and

teach in a place free of pet dander must be acknowledged.”

         After Eaton learned about the essay, she met with Williams. Eaton

requested that Williams discuss in private his “issues or concerns . . . regarding

staff members.” Eaton also requested that Williams to “share . . . important

wellness issues that could cause [him] harm or threaten [his] health,” and Eaton

“immediately made arrangements” to “assign[] [Williams] to classrooms closely

monitored” to avoid the type of severe allergy attack that he had described in his

essay.




                                           3
      On March 30, 2009, Eaton gave Williams a “letter of direction” stating that

his “use of Lotus Notes Email was inappropriate and unacceptable.” Eaton

explained that Williams’s conduct “[did] not project the professional, authority

figure image expected of and necessary for a teacher” and, although Williams had

“a marked improvement regarding the expectations for following procedures for

professional relationships with students and faculty since [an] April 21, 2008

conference held to review concerns presented at that time,” the “misuse of the

school’s email address system raise[d] new concerns for this area of expectation.”

Nevertheless, because of Williams’s “improved performance this year,” Eaton

gave Williams “an additional opportunity to demonstrate that [he] [was] able to

carry [his] duties and responsibilities” as long as he “conduct[ed] [him]self in a

professional manner at all times,” refrained from making “inappropriate comments

to or about staff or other members of the Sweetwater community,” and “follow[ed]

procedures for professional relationships with faculty.” Eaton stated that the

violation of “any one of [the] expectations” would result in “a recommendation to

terminate [his] position.”

      Eaton required that Williams meet with “Mr. Russ Fleenor our Director for

Human Resources” at a time “determined by Mr. Fleenor.” Eaton also instructed

Williams to “respond to [the] letter in writing by the end of the day on April 1,

                                          4
2009, indicating that [he] underst[ood] the[] directives and [was] willing to abide

by them.” Williams signed the letter on March 31, 2009, but Williams never

responded to Eaton’s letter. On April 2, 2009, Eaton sent Williams an email

message that instructed him to meet with Fleenor “at the Instructional Support

Center on Friday, April 3, 2009 at 9:00 AM.” Williams sent Eaton an email

stating that he would “have to contact my attorney first and see what time he will

be able to make it.”

      On the morning of April 3, 2009, Williams reported for work, but he did not

attend the meeting scheduled with Fleenor. Afterward, Fleenor met with his

supervisor, Dr. Sidney Camp, who agreed with Fleenor’s recommendation to fire

Williams. Later that day, Eaton escorted Williams to Fleenor’s office, and Fleenor

fired Williams.

      Williams argues that he was terminated in retaliation for his email essay, but

even if we accept that argument as true, Williams’s essay “cannot be fairly

characterized as constituting speech on a matter of public concern” that is

protected by the First Amendment. Connick v. Myers, 461 U.S. 138, 146, 103 S.

Ct. 1684, 1690 (1983). To prevail on a claim of retaliation for protected speech,

an employee must establish that the “‘purpose of [his] speech was to raise issues

of public concern,’” Boyce v. Andrew, 510 F.3d 1333, 1344 (11th Cir. 2007)

                                         5
(quoting Maggio v. Sipple, 211 F.3d 1346, 1353 (11th Cir. 2000)), which can be

discerned from the content of the speech, the audience to whom the speech is

delivered, and the motivation of the speaker, Mitchell v. Hillsborough Cnty., 468

F.3d 1276, 1283 (11th Cir. 2006). The title, tenor, and audience of Williams’s

essay reveals that it “did not address any subject not personal to [his] working

conditions” at the school. Boyce, 510 F.3d at 1344. Williams distributed to his

coworkers an essay that communicated his disdain for dogs in his workplace and

his personal grievance against a staff member. Williams’s brief statements that

students and staff might have similar allergies did “‘not transform [his] personal

grievance into a matter of public concern.’” Id. (quoting Ferrara v. Mills, 781

F.2d 1508, 1516 (11th Cir. 1986)); see Renfroe v. Kirkpatrick, 722 F.2d 714, 715

(11th Cir. 1984). Because Williams’s essay addressed “matters only of personal

interest,” we will not “review the wisdom of” the decision by Gwinnett County to

terminate Williams. Connick, 461 U.S. at 147, 103 S. Ct. at 1690.

      Williams also argues that the charge of discrimination that he filed on

October 1, 2009 was timely, but we disagree. To exhaust his administrative

remedies, Williams was required to file a charge of discrimination within 180 days

after the alleged act of discrimination. 42 U.S.C. § 2000e-5(e)(1); Watson v. Blue

Circle, Inc., 324 F.3d 1252, 1258 (11th Cir. 2003). Williams argues that the

                                          6
limitations period began to run on May 21, 2009, when he received a letter from

the Board of Education stating that he had been terminated, but a “collateral

review of an employment decision[] does not toll the running of the limitations

period[].” Del. State Coll. v. Ricks, 449 U.S. 250, 261, 101 S. Ct. 498, 506

(1980). The 180-day period began to run on April 3, 2009, when Fleenor fired

him, and Williams included that date on his charge of discrimination. Williams’s

charge of discrimination was untimely.

      The summary judgment against Williams’s complaint is AFFIRMED.




                                         7